SCHEB, Acting Chief Judge.
The defendant, Lawrence E. Burkey, raises one meritorious point. He contends the trial court failed to conform its written order to its oral pronouncement.
The defendant was convicted of two aggravated batteries, violations of section 784.045, Florida Statutes (1989). Although the court orally stated it would not adjudicate him guilty on either count, it did so in the subsequent written orders of probation and community control. Therefore, we remand for the court to make these corrections on the written orders. Williams v. State, 542 So.2d 479 (Fla. 2d DCA 1989); Esposito v. State, 424 So.2d 160 (Fla. 2d DCA 1982).
*1253Otherwise, we affirm the defendant’s sentence of six months’ community control and four and one-half years’ probation.
FRANK and THREADGILL, JJ., concur.